J-S02038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM LEWIS                              :
                                               :
                       Appellant               :   No. 1724 EDA 2020

              Appeal from the PCRA Order Entered August 25, 2020
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0001072-2000

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                                 FILED MAY 18, 2021

        Appellant William Lewis appeals from the order denying, without an

evidentiary hearing, his first Post Conviction Relief Act1 (PCRA) petition.

Appellant raises several claims of trial counsel’s ineffectiveness. We affirm in

part, vacate in part, and remand for further proceedings, as set forth below.

        We adopt the PCRA court’s facts and procedural history. See PCRA Ct.

Op., 10/21/20, at 1-2; Pa.R.Crim.P. 907 Notice, 7/20/20, at 2 n.4. Briefly,

Appellant was charged with twelve counts of robbery and related offenses

stemming from the robbery of a grocery store in 2000.             Crim. Compl.,

1/14/00.     On October 5, 2015, the jury convicted Appellant of the above

offenses.    Pa.R.Crim.P. 907 Notice at 2 n.4; accord Commonwealth v.


____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-S02038-21


Lewis, 3825 EDA 2016, 2017 WL 6462423, at *1 (Pa. Super. filed Dec. 19,

2017) (unpublished mem.). The trial court ultimately sentenced Appellant to

an   aggregate   sentence   of   twenty-eight-and-a-half   to    seventy   years’

imprisonment. Order, 10/12/16.

      Appellant appealed to this Court, which affirmed.         Lewis, 2017 WL
6462423, at *1. Appellant did not file a petition for allowance of appeal with

our Supreme Court.

      On August 1, 2018, Appellant timely filed a pro se first PCRA petition.

PCRA Pet., 8/1/18. The PCRA court appointed counsel, who filed an amended

PCRA petition on April 29, 2019. Id. Am. PCRA Pet., 4/29/19.

      On July 20, 2020, the PCRA court issued a Rule 907 notice stating that

Appellant’s issues lacked merit. Pa.R.Crim.P. 907 Notice at 1. Appellant did

not file a response, and on August 25, 2020, the PCRA court denied Appellant’s

PCRA petition. Order, 8/25/20.

      Appellant timely appealed and timely filed a court-ordered Pa.R.A.P.

1925(b) statement. The PCRA court filed a responsive opinion, which also

incorporated its Rule 907 notice by reference.

      Appellant raises the following issues, which we reordered to facilitate

disposition:

      1. The PCRA court [erred] when it denied Appellant an
         evidentiary hearing and post-conviction relief on his claim that
         trial counsel was ineffective for failing to request necessary
         jury instructions, and object to improper jury instructions.




                                     -2-
J-S02038-21


      2. The PCRA court [erred] when it denied Appellant an
         evidentiary hearing and post-conviction relief on his claim that
         trial counsel was ineffective for failing to object to inadmissible
         evidence (incarceration).

      3. The PCRA court [erred] when it denied Appellant an
         evidentiary hearing and post-conviction relief on his claim that
         trial counsel was ineffective for failing to impeach witnesses
         for the Commonwealth with available impeachment evidence,
         and to exploit the use of leniency agreements.

      4. The PCRA court [erred] when it denied Appellant an
         evidentiary hearing and post-conviction relief on his claim that
         trial counsel was ineffective during plea negotiations.

Appellant’s Brief at 8 (formatting altered).

      We briefly summarize Appellant’s arguments for his initial three issues

together.    In support of his first issue, Appellant asserts trial counsel was

ineffective by failing to request several jury instructions and object to a jury

charge defining reasonable doubt. Id. at 25-26. In support of his second

issue, Appellant claims trial counsel was ineffective by failing to object to

multiple references of his incarceration. Id. at 29-31. Appellant disagrees

with the trial court’s reasoning that those references were harmless error. Id.

at 32. For his third issue, Appellant contends that trial counsel was ineffective

by failing to impeach two Commonwealth witnesses, specifically James Sadler

and Edward Davis, with their prior criminal records and plea agreements. Id.

at 22, 24.

      Our standard of review follows:

      [O]ur standard of review from the denial of a PCRA petition is
      limited to examining whether the PCRA court’s determination is
      supported by the evidence of record and whether it is free of legal

                                      -3-
J-S02038-21


     error.   The PCRA court’s credibility determinations, when
     supported by the record, are binding on this Court; however, we
     apply a de novo standard of review to the PCRA court’s legal
     conclusions.

     Furthermore, to establish a claim of ineffective assistance of
     counsel, a defendant must show, by a preponderance of the
     evidence, ineffective assistance of counsel which, in the
     circumstances of the particular case, so undermined the truth-
     determining process that no reliable adjudication of guilt or
     innocence could have taken place. The burden is on the defendant
     to prove all three of the following prongs: (1) the underlying claim
     is of arguable merit; (2) that counsel had no reasonable strategic
     basis for his or her action or inaction; and (3) but for the errors
     and omissions of counsel, there is a reasonable probability that
     the outcome of the proceedings would have been different.

     We have explained that a claim has arguable merit where the
     factual averments, if accurate, could establish cause for relief.
     Whether the facts rise to the level of arguable merit is a legal
     determination.

     The test for deciding whether counsel had a reasonable basis for
     his action or inaction is whether no competent counsel would have
     chosen that action or inaction, or, the alternative, not chosen,
     offered a significantly greater potential chance of success.
     Counsel’s decisions will be considered reasonable if they
     effectuated his client’s interests. We do not employ a hindsight
     analysis in comparing trial counsel’s actions with other efforts he
     may have taken.

     Prejudice is established if there is a reasonable probability that,
     but for counsel’s errors, the result of the proceeding would have
     been different. A reasonable probability is a probability sufficient
     to undermine confidence in the outcome.

     Boilerplate allegations and bald assertions of no reasonable basis
     and/or ensuing prejudice cannot satisfy a petitioner’s burden to
     prove that counsel was ineffective. Moreover, a failure to satisfy
     any prong of the ineffectiveness test requires rejection of the
     claim of ineffectiveness.




                                    -4-
J-S02038-21


Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and formatting altered), appeal denied, 216 A.3d 1029 (Pa.

2019).

      Further, it is well settled that

      [t]here is no absolute right to an evidentiary hearing on a PCRA
      petition, and if the PCRA court can determine from the record that
      no genuine issues of material fact exist, then a hearing is not
      necessary. To obtain reversal of a PCRA court’s decision to
      dismiss a petition without a hearing, an appellant must show that
      he raised a genuine issue of fact which, if resolved in his favor,
      would have entitled him to relief, or that the court otherwise
      abused its discretion in denying a hearing.

Commonwealth v. Maddrey, 205 A.3d 323, 328 (Pa. Super. 2019) (citations

and quotation marks omitted), appeal denied, 218 A.3d 380 (Pa. 2019). We

add that our Supreme Court has explained that “although generally no

reference may be made at trial in a criminal case to a defendant’s arrest or

incarceration for a previous crime, there is no rule in Pennsylvania which

prohibits reference to a defendant’s incarceration awaiting trial or arrest for

the crimes charged.” Commonwealth v. Johnson, 838 A.2d 663, 680 (Pa.

2003) (citations omitted); accord Commonwealth v. Horne, 89 A.3d 277,

284 (Pa. Super. 2014).

      Following our review of the record, the parties’ briefs, and the

conclusions of the PCRA court, we affirm Appellant’s initial three issues on the

basis of the PCRA court’s opinion. See PCRA Ct. Op. at 1; Pa.R.Crim.P. 907




                                         -5-
J-S02038-21


Notice, at 2 n.4.2 Specifically, for Appellant’s first claim, we agree with the

PCRA court’s reasoning that the requested jury instructions were not justified

by the record and the trial court did not misstate the Commonwealth’s burden

of proof. See Pa.R.Crim.P. 907 Notice at 2 n.4. In any event, we must reject

Appellant’s boilerplate allegation of prejudice. See Sandusky, 203 A.3d at

1044. With respect to Appellant’s second claim, we agree with the PCRA court

that in context, the references to Appellant’s pre-arrest incarceration due to

his pending trial on the underlying crimes merit no relief. See Pa.R.Crim.P.

907 Notice at 2 n.4; Johnson, 838 A.2d at 680.

       As for Appellant’s third claim, the PCRA court accurately notes that

Appellant failed to identify the portion of Sadler’s testimony, which spanned

over a hundred pages, that trial counsel should have impeached.           See

Pa.R.Crim.P. 907 Notice at 2 n.4. The PCRA court, however, also held that

Sadler’s testimony was not adverse to Appellant.     See id.   After thorough

review of Sadler’s and Davis’s testimony, we agree with the PCRA court that

their testimony established either that Appellant was not present at the scene

or that he was not involved. See, e.g., N.T. Trial, 10/1/15, at 162 (Sadler

testifying that Appellant was not involved); N.T. Trial, 9/30/15, at 180 (Davis


____________________________________________


2 We note that the PCRA court held that Appellant had waived his issues due
to a vague Rule 1925(b) statement, but nonetheless incorporated the
reasoning in its Rule 907 notice, which held those same issues lacked merit.
PCRA Ct. Op. at 1. Because the PCRA court addressed Appellant’s issues on
the merits, we decline to find Rule 1925(b) waiver.


                                           -6-
J-S02038-21


denying Appellant’s presence at robberies).      We cannot conclude that trial

counsel’s inaction, i.e., his decision to not impeach Sadler or Davis, was

unreasonable. See Sandusky, 203 A.3d at 1043-44.

      In support of his fourth issue, Appellant argues that trial counsel was

ineffective “by failing to advise him on the impact of his prior record score at

sentencing, the applicable sentencing guidelines, and the statutory” maximum

sentences.     Appellant’s Brief at 17.   Appellant reasons that but for trial

counsel’s ineffectiveness in not discussing the above, he would have accepted

one of the Commonwealth’s two plea offers. Id.

      In Commonwealth v. Steckley, 128 A.3d 826 (Pa. Super. 2015), this

Court discussed Lafler v. Cooper, 566 U.S. 156 (2012), which

      explained that a post-conviction petitioner seeking relief on the
      basis that ineffective assistance of counsel caused him or her to
      reject a guilty plea must demonstrate the following circumstance:

           But for the ineffective advice of counsel there is a
           reasonable probability that the plea offer would have been
           presented to the court (i.e., that the defendant would have
           accepted the plea and the prosecution would not have
           withdrawn it in light of intervening circumstances), that the
           court would have accepted its terms, and that the conviction
           or sentence, or both, under the offer’s terms would have
           been less severe than under the judgment and sentence
           that in fact were imposed.

Steckley, 128 A.3d at 832 (citation omitted and formatting altered). This

Court has held that counsel is ineffective by failing to notify the defendant of

the potential sentencing exposure when conveying a plea offer. See id. at

832 n.2.


                                       -7-
J-S02038-21


         Additionally, in Commonwealth v. Colavita, 993 A.2d 874 (Pa. 2010),

our Supreme Court announced that as “a general rule, a lawyer should not be

held ineffective without first having an opportunity to address the accusation

in some fashion.” Colavita, 993 A.2d at 895. Our Supreme Court has made

“clear this Court’s strong preference that counsel be heard from before being

found ineffective.” Id.

         Initially, we agree with the PCRA court that Appellant has the burden of

including “evidence of either of the Commonwealth’s purported plea offers.”

See Pa.R.Crim.P. 907 Notice at 2 n.4; Steckley, 128 A.3d at 832. Plea offers,

however, may be communicated verbally by the Commonwealth and therefore

may not necessarily be documented in the record. Our review of the record

does not definitively verify the non-existence of any of the two plea offers at

issue.    See, e.g., Appellant’s Brief at 19 (referencing offers made on and

before the first day of trial); cf. N.T. Trial, 10/2/15, at 193 (referencing

“another offer” that had been given previously but without discussing any

details).    Therefore, we cannot definitively hold that no genuine issue of

material fact exists such that the PCRA court properly denied Appellant’s

request for an evidentiary hearing. See Maddrey, 205 A.3d at 328. For this

reason, we are constrained not to agree with the PCRA court’s holding that

Appellant would have presumptively rejected any plea bargain given his

defense strategy.      See Steckley, 128 A.3d at 832.         Under the unique

circumstances of this case, and out of an abundance of caution, it is prudent


                                       -8-
J-S02038-21


to remand for an evidentiary hearing only on this issue at which Appellant, his

trial counsel, and counsel for the Commonwealth may testify, as well as any

other witnesses the PCRA court deems appropriate. See Colavita, 993 A.2d

at 895.

      In sum, we affirm the PCRA court’s order with respect to Appellant’s first

three issues, vacate the PCRA court’s order with respect to the plea offer

claim, and remand for an evidentiary hearing limited to that issue as set forth

above. See Maddrey, 205 A.3d at 328; Sandusky, 203 A.3d at 1043-44.

      Order affirmed in part and vacated in part. Case remanded for further

proceedings. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2021




                                     -9-